Citation Nr: 1507735	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an a right foot and right knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

These claims were previously before the Board in July 2013, at which time they were remanded for further development.  They are now returned to the Board.

The Veteran provided testimony at a September 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A review of the claims file does not show that the Veteran has not undergone any VA examination to determine the etiology of any claimed disability.

The Veteran contends that he had a right foot and knee injury related to service, specifically an in-service knee sprain.  The service medical records show he was prescribed a soft cotton cast.  Letters from the Veteran's chiropractor indicate that he complained of right lower extremity pain after service.  The Veteran has not yet been provided a VA examination to determine the etiology of any right foot and knee disability and the relationship, if any, to active service.  Therefore, the Board finds that the medical evidence currently of record is insufficient to make a decision and that an appropriate VA examination and medical opinion is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran asserts that he has tinnitus due to excessive noise exposure in service, specifically from diesel engines and generators.  His separation document shows that he served as a petroleum supply specialist.  The service medical records are silent for treatment for or diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran provided testimony in the Board hearing that he first noticed ringing in his ears in service that has continued to present day.  The Veteran is competent to report when he first experienced symptoms of tinnitus and that they have continued since service.  Therefore, the Board finds that a remand is warranted to schedule the Veteran for a VA examination to obtain an opinion as the etiology of any tinnitus disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that a psychiatric disability is related to service.  In a June 2009 statement, the Veteran indicated that he witnessed a death related to an auto accident in service.  Then, during the Board hearing, the Veteran stated that he could not identify anything in service that caused the anxiety.  He also reported that he was referred to mental health in service.  Post-service records show treatment for various psychiatric disorders including anxiety and depression.  As the threshold for requesting an examination is low, the Board finds that a VA examination is needed to ascertain the etiology of the claimed psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any tinnitus.  The examiner must review the claims file and must note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any tinnitus had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include noise exposure from diesel engines and generators.  The examiner must consider any statement from the Veteran regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right foot and right knee disability.  The examiner must review the claims file and must note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right foot and right knee disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include the Veteran's report of an in-service right knee sprain and the February 1965 service notation of prescription of a soft cast, followed by ace bandage.  Any opinion expressed must be accompanied by a complete rationale, that includes a discussion of the post-service chiropractic reports.

4.  Schedule the Veteran for a VA examination to determine the diagnosis and etiology of any psychiatric disability.  The examiner must review the claims file and must note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis of all psychiatric disabilities present.  Any indicated psychiatric testing necessary to support the diagnosis should be conducted.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to active service. 

(c)  If a diagnosis of PTSD is appropriate, is it at least as likely as not (50 percent or greater probability) related to a fear of hostile military or terrorist activity during service? 

(d)  With regard to any diagnosed psychiatric disability, including anxiety and depression, opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability was incurred in or is otherwise related to service, to include an undated service medical record showing a constellation of symptoms believed to be due to psychic overlay.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

